DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/28/2020 is withdrawn.  Claims 9, 15 & 17-19, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanley Erjavac on 02/17/2021.
The application has been amended as follows: 
Claim 1 should read --An ejector applied to a vapor-compression refrigeration cycle device, the ejector comprising: a body including an inflow space configured to allow a liquid-phase refrigerant to flow thereinto, a pressure reducing space configured to reduce a pressure of the refrigerant that has flowed out of the inflow space, a suction passage drawing a suction refrigerant from a refrigerant suction port, and a pressurizing space configured to introduce therein a jet refrigerant jetted from the pressure reducing space and the suction refrigerant drawn through the suction passage; a passage formation member at least partially disposed inside the pressure reducing space, the passage formation member and the body defining a refrigerant passage therebetween; and a diaphragm configured to displace the passage formation member, wherein the refrigerant passage includes a nozzle passage defined between an inner peripheral surface of the 
Claim 21 should read -- An ejector applied to a vapor-compression refrigeration cycle device, the ejector comprising: a body including an inflow space configured to allow a liquid-phase refrigerant to flow thereinto, a pressure reducing space configured to reduce a pressure of the refrigerant that has flowed out of the drawing a suction refrigerant from a refrigerant suction port, and a pressurizing space configured to introduce therein a jet refrigerant jetted from the pressure reducing space and the suction refrigerant drawn through the suction passage; a passage formation member at least partially disposed inside the pressure reducing space, the passage formation member and the body defining a refrigerant passage therebetween; and a motor configured to displace the passage formation member, wherein the refrigerant passage includes a nozzle passage defined between an inner peripheral surface of the pressure reducing space and an outer peripheral surface of the passage formation member, the nozzle passage functioning as a nozzle which reduces the pressure of the refrigerant and jets the refrigerant, the passage formation member is coupled to an actuating bar having an upstream end that extends through the inflow space and is slidably supported by the body, a center axis of the inflow space, a center axis of the upstream end of the actuating bar, and a center axis of the passage formation member are coaxially disposed, the passage formation member is at least partially disposed inside the pressurizing space, the refrigerant passage includes a diffuser passage defined between an inner peripheral surface of the pressurizing space and the outer peripheral surface of the passage formation member, the diffuser passage functioning as a pressure increase portion which mixes and pressurizes the jet refrigerant and the suction refrigerant, a suction refrigerant outlet of the suction passage has an annular opening that surrounds an outer circumference of a refrigerant ejection port of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746